Title: From George Washington to Nicholas Cooke, 17–19 March 1776
From: Washington, George
To: Cooke, Nicholas



Sir
Cambridge March 17.[- 19] 1776

I have the pleasure to Inform you that this morning the Ministerial Troops evacuated the Town of Boston without destroying It, and that we are now in the full possession, upon which events I beg leave to Congratulate you, and sincerely wish If the Ministry persevere in the same unconstitutional and despotic measures which too long have marked their conduct, that our opposition and resistance in every quarter may be crowned with the success they have been here.
where their destination is or what plans they have in view, is altogether unknown, most probably the next attempt will be against New York or some more Southern Colony; However I shou’d think, tho I do not beleive they have any design against Rhode Island, that It will be advisable to keep a strict look out, & Submit It to you, whether It may not be proper, against the

time you apprehend they might arrive, to call in a number of the Militia and have ’em posted in proper places—I do not mean to direct the measure, but only to mention It for your consideration, to me It appears worthy of attention. I am Sir with great esteem Yr Most Hble Servt

Go: Washington


P.S. March 19. The fleet are yet in King & Nantasket Roads.


G.W.

P.S. At the request of Colo. Babcock, I wou’d Inform you that It is not usual to fire upon an Enemy while a Flag is passing between the armies, But as to the propriety of the Flag alluded to & respecting Col. Babcocks case, I know nothing of It, I think every kind of Intercourse with the Ships shou’d be stopped, we cannot be benefitted by It—they may and certainly will very greatly.


G.W.
